         Case 2:19-cv-03604-HB Document 39 Filed 04/15/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RAVI BALU, et al.                       :             CIVIL ACTION
                                        :
        V.                              :
                                        :
THE CINCINNATI INSURANCE                :
COMPANY                                 :             NO. 19-3604

                                    ORDER

             AND NOW, this 15th day of April, 2021, for the reasons

set forth in the foregoing memorandum, it is hereby ORDERED

that:

             (1) The Motion in Limine of Cincinnati Insurance

Company to Preclude the Witness Testimony of Jason Cortazzo is

GRANTED.

             (2) Plaintiffs shall not call Jason Cortazzo as an

expert witness to testify as to the cause of water damage to

plaintiffs’ home.

             (3) Plaintiffs shall not submit to the jury the repair

estimate of Jason Cortazzo as evidence of the cause of water

damage to plaintiffs’ home.



                                            BY THE COURT:


                                            /s/ Harvey Bartle III
                                            ____________________________
                                                                       J.
